Citation Nr: 1044239	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for low 
back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to February 
1987, and from September 1987 to August 2002.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Pittsburgh, Pennsylvania, which continued the 
Veteran's 10 percent disability evaluations for arthritis of the 
left knee, arthritis of the right knee, and low back pain.  

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge sitting at the 
Pittsburgh RO.  A transcript of the hearing has been associated 
with the Veteran's claims folder. 

During the Veteran's hearing testimony before the Board, he 
raised the issue of service connection for upper and middle back 
pain as a result of his service-connected low back pain.  This 
matter is referred to the RO for action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.




REMAND

The Veteran contends that the July 2007 VA examination, which was 
used to determine his eligibility for an increased rating for the 
aforementioned joint disabilities, was inadequate.  He also 
claims a worsening of these disorders since that examination.  
After a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary prior to 
adjudication of these claims.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), 
Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty to 
assist claimants in substantiating their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  
This includes the duty to provide an adequate examination when 
such an examination is indicated.  Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  Once VA provides an examination, it must 
be adequate or VA must notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

In this case, the Veteran was afforded a VA examination in July 
2007 to determine the severity of his bilateral knee and low back 
disabilities.  A review of the examination report, however, does 
not reveal any evidence that the examiner reviewed any of the 
Veteran's prior treatment records.  Rather, according to the 
Veteran, the examiner said that she did not have the claims 
folder, and instead relied on him to inform her of his past 
medical history.  The Veteran further alleged (without specific 
contentions) that he felt the examiner was somehow "biased" 
against him.  See Board hearing transcript, September 2009.

In this regard, while the Board recognizes that the absence of a 
claims file review does not necessarily render an examination 
inadequate or reduce the probative value of a medical opinion 
(see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); 
Snuffer v. Gober, 10 Vet. App. 400 (1997)), in this case, because 
the claims folder contains the Veteran's private treatment 
reports, including MRI reports of his right knee and lumbar spine 
from 2007, the Board concludes that a remand is necessary in 
order to afford the Veteran an adequate VA examination that 
includes a review of these records by the VA examiner.

Furthermore, the Board notes that the duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  However, the United States Court of Appeals 
for Veterans Claims ("Court") has also held that a veteran is 
entitled to a new VA examination where there is evidence, 
including his statements, that the disability has worsened since 
the last examination.  See Snuffer v. Gober, supra; Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, the Veteran should 
be afforded an updated examination.

Finally, the Board observes that VCAA includes the duty to assist 
the claimant in obtaining evidence necessary to substantiate his 
or her claim.  In this case, the Veteran has only undergone 
private treatment for his service-connected knee and low back 
disabilities, and it appears that the last treatment records in 
the file are dated January 2007 (not including the one sentence 
"note" from Dr. Zorica Rutovic, dated September 2009).  
Accordingly, while the case is in remand status, an attempt 
should be made to obtain any additional recent treatment records 
that are not already of record.

Consequently, while the Board regrets having to remand this case, 
it finds that further development of the evidence is necessary.  
As such, the examiner must be again instructed that a review of 
the claims folder is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
ask him to identify all non-VA healthcare 
providers that have treated him for his 
bilateral knee arthritis and low back 
disorder since January 2007.  After securing 
the necessary releases, the RO/AMC should 
attempt to obtain any records not previously 
received.  All records obtained or responses 
received should be associated with the claims 
file.  Any negative response should be 
included in the claims folder.

2.  Arrange for the Veteran to undergo 
another VA examination to determine the 
current severity of his service-connected 
bilateral knee and low back disabilities.  
Please provide the complete claims folder to 
the examiner along with a copy of this 
remand.  The examiner must review 
pertinent documents in the claims 
folder, and the examiner must state in 
the examination report that pertinent 
records in the claims folder were 
reviewed.  Any tests deemed necessary should 
be conducted, and all clinical findings 
should be reported in detail.  The examiner 
should then elicit from the Veteran a 
complete history of his bilateral knee and 
low back disorders, as well as a discussion 
of any subsequent symptomatology and 
treatment since May 2006 (one year prior to 
his date of claim).  

3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, review the examination report to 
ensure that it is responsive to, and in 
compliance with, the directives of this 
remand and, if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The claims should be readjudicated.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Claim 
and afforded the opportunity to respond 
thereto.  The matter should then be returned 
to the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

